Citation Nr: 1449964	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  07-26 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, including as secondary to service-connected duodenal ulcer disease.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel








INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied, in pertinent part, claims of service connection for PTSD and service connection for an anxiety disorder, not otherwise specified (NOS) (previously shown as anxiety neurosis) claimed as secondary to his service-connected duodenal ulcer disease.

This matter was previously before the Board in May 2011.  At that time, the Board reopened the claim for an anxiety disorder and remanded that issue and the claim for service connection for PTSD for further development.  The Board remanded these matters again in March 2013 August 2013, and April 2014 for further development.

The Board notes that though the Veteran initially had claimed service connection for anxiety neurosis, construing the claim liberally, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  That issue is thus combined and restated on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, all the prior remand orders of the Board have not been accomplished.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand is necessary in the present case.

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, due to service.  He has reported stressors of (1) a soldier had set a fire to his (the soldier's, not the Veteran's) bed; (2) a soldier had been removed from his barracks due to drug use, in the 1970s) and died in the 1990s at a VA hospital; (3) while in Germany he heard soldiers returning from Vietnam talk about their experiences; (4) he had to perform some duties of an E-5 when he was an E-4; (5) he had not been allowed to finish driving school due to his poor English skills; (6) he once witnessed a fight where another soldier got cut by a knife; and (7) he felt stress when some soldiers (other than the Veteran) got sent to Vietnam.  (April 2013, April 2009 and November 2009 statements).  

In regards to the PTSD claim, the Veteran's private medical provider, Dr. R.H. Miguez Balseiro indicated that the Veteran may have PTSD due to the Veteran's stressful military barracks situation and other experiences.  (June 2012 and May 2013 Dr. R.H. Miguez Balseiro records).  However, in a March 2010 independent medical evaluation (for a workman's compensation claim), Dr. N.J. Galarza found that the Veteran had general anxiety disorder due to his post-service experiences of being held at gunpoint while working as a postman, but did not meet the requirements for PTSD.  (March 2010 evaluation by Dr. N.J. Galarza).  None of the VA examiners have addressed whether or not the Veteran has a diagnosis of PTSD due to service.  As such, a VA medical opinion is necessary to address this matter.

If the Veteran does have a diagnosis of PTSD related to service, additional development regarding the Veteran's claimed stressors may be necessary.  A July 2012 Defense Personnel Records Information Retrieval System (DPRIS) response to a request for stressor clarification noted that it was unable to verify the reported drug use, but that the US Army Crime Record Center may have information and should be contacted.  However, the AOJ took no further action on this matter.  

Additionally, in the April 2014 Board remand, the Board directed that the December 2013 VA examiner, in an addendum opinion, address whether the Veteran has an acquired psychiatric disorder, other than PTSD, that has been caused or aggravated by his service-connected duodenal ulcer.  Although the December 2013 VA examiner, in an April 2014 medical opinion, found that such a psychiatric disorder was not caused by the service-connected duodenal ulcer, he did not address the question of whether it was aggravated by that disability.  Furthermore, in April 2014, the Board found that the December 2013 VA examination medical opinion had been inadequate for adjudication purposes, as it had only been based on absence of treatment, but did not provide any further explanation.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  While the VA examiner considered the evidence indicated by the Board in the April 2014 Board remand, he again did not provide an adequate explanation as to how he reached his opinion.  As such, a medical opinion to address these matters is necessary.  

Additionally, starting in May 2011 (and again in March and August 2013), the Board has requested that the AOJ provide notice explaining the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity, pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  The AOJ has not provided such notice.  As such, a VCAA notice letter that includes such information must be provided to the Veteran.

Finally, the Board notes that the last VA medical records associated with the claims file were from May 2012.  Any unassociated VA medical records should be associated with the claims file.
 
Accordingly, the case is REMANDED for the following actions:

1.  Send corrective VCAA, which includes an explanation as to the evidence necessary to establish service connection for an acquired psychiatric disorder, to include PTSD, and to include as secondary to the service-connected duodenal ulcer.  Specifically include notice of how to establish service connection based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R § 3.304(f)(3).  38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  DO NOT MERELY REQUEST INFORMATION AND STATE THAT SERVICE CONNECTION BASED ON FEAER OF HOSTILE MILITARY OR TERRORIST ACTIVITY IS POSSIBLE.  

2.  The AOJ should obtain VA treatment records from the San Juan VA medical center, dated from May 2012 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate psychiatric examination by a psychiatrist or psychologist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a complete copy of this REMAND, the examiner is requested to render opinions as to the following:

(a)  Does the Veteran currently have any psychiatric disorder(s)?  If so, what psychiatric disorder(s) does he have under DSM-IV standards?  

To the extent possible, please reconcile any other previously diagnosed psychiatric disorders of record (including but not limited to PTSD, an anxiety disorder, schizophrenia, and depression) with your findings.

(b) If a diagnosis of PTSD is made, was that PTSD manifested due to a claimed in-service incident(s), in Germany, including: 
      
(i) a soldier had set fire to his (the soldier's, not the Veteran's) bed;
(ii) a soldier had been removed from the barracks due to his drug use, in the 1970s, and then died in the 1990s at a VA hospital;
(iii) he listened to soldiers returning from Vietnam talk about their experiences;
(iv) he had to perform some of the duties of an E-5 when he was an E-4; 
(v) he had not been allowed to finish driving school due to his poor English skills;
(vi) he once witnessed a fight where another soldier got cut by a knife; and 
(vii) that he felt stressed when some soldiers got sent to Vietnam?

Do any of the reported stressors rise to the level of a stressor for a diagnosis of PTSD under DSM-IV standards?

(c) If the examiner finds that the Veteran does NOT have PTSD, but rather has a different psychiatric disorder (OR that the Veteran has another psychiatric disorder in addition to his PTSD), did the Veteran's non-PTSD, psychiatric disorder(s):

      (i) have its onset during service;  
(ii) develop due to an incident or event that occurred during service (including the reported PTSD stressors listed above); or
(iii) be characterized as a psychosis that manifested within one year after the Veteran's discharge from service in June 1974?

(d)  Was any acquired psychiatric disorder(s) diagnosed caused or aggravated (permanently worsened beyond that due to the natural disease process) by the Veteran's service-connected duodenal ulcer (last evaluated in an April 2008 VA examination as not active)?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any acquired psychiatric disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.

A COMPLETE EXPLANATION must be given for EACH opinion and conclusion expressed.  The examiner should specifically consider all relevant VA medical records, private medical records, and statements of record pertaining to psychiatric problems over the years, including: (i) service treatment records, (ii) the private medical records of R.H. Miguez Balseiro (September 1982, August 2008, March 2009, June 2012, May 2013), (iii) the March 2010 opinion of Dr. Nestor J. Galarza, (iv) the Veteran's lay statements (such as claims of nerve treatment in 1977 and 1978), and (iv) ALL pertinent VA examinations and opinions, including from - April 2008, September 2008, September 2009, June 2011, April 2013, December 2013 and April 2014 (as documented above, the Board has found that such opinions did not include an adequate explanation as to how such opinions were reached).

The opinion should NOT be based solely on absence of treatments.  Symptoms, not treatment, are the essence of any evidence of continuity.  Savage, 10 Vet App. at 496.  

The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and provide any additional development deemed necessary - to possibly include further PTSD stressor development if warranted.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



